Citation Nr: 0922769	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-12 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1951 to March 1953.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of October 2005.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing 
loss, rated 50 percent disabling, and tinnitus, rated 10 
percent disabling, for a combined evaluation of 60 percent.

2.  The Veteran is not unable to secure or follow 
substantially gainful employment by reason of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in July 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
information necessary to substantiate the claim on appeal, 
and of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was told that the 
evidence must show that his service-connected disabilities, 
alone, precluded employment.  He was advised of various types 
of lay, medical, and employment evidence that could 
substantiate his connection claims.  Later, in March 2006, he 
was provided with information regarding assigned ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claim was subsequently readjudicated in an April 
2006 statement of the case, as well as an November 2006 
supplemental statement of the case.  Therefore, any timing 
defect in the provision of this aspect of the notice was 
harmless error.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, service treatment records 
are not available; however, the issue currently before the 
Board involves disabilities for which service connection is 
already in effect.  Identified post-service VA and private 
treatment records have been obtained, as have Social Security 
Administration (SSA) records.  The Veteran was afforded a VA 
examination in September 2006.  See 38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).
In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
veteran's hearing disability was somehow defective, the 
veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  In this case, the 
veteran has not reported to VA that there was any prejudice 
caused by a deficiency in the examination.  

II.  Analysis

The law provides that a TDIU may be granted where the 
schedular rating is less than 100 percent upon a showing that 
a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  To 
qualify for a TDIU rating, the evidence must show that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his or her service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

For combined disability ratings that do not meet the 
schedular requirements, if the veteran is unemployable by 
reason of his or her service-connected disabilities, 
occupational background, and other related factors, an extra-
schedular total rating may also be assigned on the basis of a 
showing of unemployability, alone.  38 C.F.R. § 4.16(b) 
(2007); see Bowling v. Principi, 15 Vet.App. 1 (2001)..

In this case, the veteran presently meets the percentage 
requirements for a total disability rating.  Specifically, 
the veteran is currently service-connected for bilateral 
hearing loss, assigned a 50 percent rating, and for tinnitus, 
assigned a 10 percent rating, for a combined rating of 60 
percent.  Disabilities involving a single body system are 
considered to be a single disability, for purposes of meeting 
the schedular criteria.  38 C.F.R. § 4.16(a).  Under these 
circumstances, consideration may be given to a veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).  
Nevertheless, the evidence still must show that the veteran 
is unemployable due solely to his service-connected 
disabilities.  

Service treatment records are unavailable.  Where a veteran's 
service medical records are unavailable, the Board has a 
heightened duty to assist and obligation to explain its 
findings and conclusions and to carefully consider the 
benefit of the doubt rule in cases such as this.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).  However, the legal standard for proving 
a claim for service connection is not lowered, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  In 
this case, the Veteran is already service-connected for 
bilateral hearing loss and tinnitus.   

Records from Harper-Grace Hospital and Detroit Medical Center 
dated in January 1983 show that the Veteran underwent surgery 
for excision of an acoustic neuroma.  An acoustic neuroma is 
a benign brain tumor arising in the 8th cranial, or acoustic, 
nerve.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1243, 
1256 (30th ed. 2003).  

The evaluations leading up to this surgery contain histories 
of gradually progressive left ear hearing loss, of 2 to 4 
years duration, accompanied by tinnitus, and becoming really 
noticeable in August 1982.  He also reported some symptoms 
involving numbness on the left side of his face and eye 
fatigue.  A computerized tomography (CT) scan in November 
1982 disclosed a left lesion, probable acoustic neuroma, and 
in January 1983, a left suboccipital craniectomy was 
performed with excision of the tumor.  A medical evaluation 
in February 1986 noted that the Veteran had no hearing in the 
left ear and normal hearing in the right ear.  

Social Security Administration (SSA) records show that in an 
October 1986 decision, it was noted that the Veteran had 
worked as a meat cutter for 22 years.  He said that from 1960 
to 1964, he was a meat manager, but due to the pressure, he 
gave that job up.  He was granted SSA disability benefits due 
to severe lumbar disc disease.  In addition, he reported a 
brain tumor which had been surgically removed in January 
1983, as a result of which he had no hearing in the left ear.  

Later, in December 2000, the Veteran filed a claim for 
service connection for hearing loss and tinnitus.  Service 
connection was granted based on an opinion from J Weingarten, 
M.D., dated in March 2003, which concluded that the Veteran's 
left ear deafness and eardrum perforations were consistent 
with noise exposure and trauma received in the military.  Dr. 
Weingarten observed that the Veteran said that in 1951, 
during military training, an explosion occurred near his 
head, causing severe left ear pain and draining, and with 
severe ringing for about 9 days, with hearing loss in that 
ear ever since.  On a 2000 hearing test, he was essentially 
deaf in that ear.  Dr. Weingarten's records dated from 
February 2000 to April 2001 were also included; his first 
note in February 2000 reported that he had a left acoustic 
neuroma removed in 1980, and that he had substantial hearing 
loss in the right ear.  He also noted in April 2001 that the 
Veteran had "unilateral deafness from acoustic neuroma."  
Dr. Weingarten did not address the signficance of this cause 
of deafness in the left ear, with respect to service 
connection, in the March 2003 opinion.  

The 50 percent rating was based on a VA audiology evaluation 
in September 2000, which the RO interpreted as showing an 
average decibel loss in the right ear of 70 decibels.  
However, the Board believes that the average was actually 57 
decibels on that occasion, but that the RO was misled by poor 
formatting of the test results.  That average would have 
warranted a 40 percent rating, based on the four-frequency 
average of 57 decibels and speech discrimination of 72 
percent in the right ear, and the undisputed lack of 
measurable hearing in the left ear.  See 38 C.F.R. § 4.85, 
Code 6100 (2008).  

In his TDIU claim received in June 2005, the Veteran reported 
that he had a ninth grade education.  He said that he had 
worked as a meat cutter and manager from 1958 to November 
1984.  He stated that he had last worked in November 1984, 
and had become too disabled to work in September 2000.  Later 
statements indicate that he meant his hearing loss and 
tinnitus prevented his working from September 2000.  

At a decision review officer hearing in September 2006, the 
Veteran testified that he had been a meat manager in the 
1970's and 1980's. He stated that he had to give it up 
because he could not understand people, due to his hearing 
loss.  He said that from the time he got out of service, his 
hearing loss had been deteriorating.  He felt that currently 
he would be unable to communicate in an employment situation.  
He said that he had trouble in any communication situation, 
such as a bank or restaurant, and avoided answering the 
phone.  

On a VA audiology examination in September 2006, an audiogram 
disclosed pure tone thresholds in the right ear at the 
frequencies of 1000, 2000, 3000, and 4000 hertz of 50, 65, 
75, and 75 decibels, respectively.  The average pure tone 
decibel loss for the four frequencies from 1000 through 4000 
hertz was 66.25 decibels in the right ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear.  There was no measurable hearing or speech 
discrimination in the left ear.  These findings translate to 
Level XI in the left ear and Level IV in the right ear, 
reflective of a 30 percent rating under the rating schedule.  
See 38 C.F.R. § 4.85, Code 6100 (2008).  

Thus, the audiology findings show that the Veteran is 
actually receiving a higher rating than warranted based on 
the findings.  Moreover, hearing tests conducted for 
compensation purposes are conducted without hearing aids, so 
any improvement in communication effected by hearing aids is 
not considered for rating purposes.  38 C.F.R. § 4.85(a).  

The Veteran contends that it is his current disability that 
should be evaluated, and not the disability that was present 
at the time of the grant of SSA benefits in 1986.  The Board 
agrees, and observes that at that time, while essentially 
deaf in the left ear, his right ear hearing was normal, 
whereas now, he has significant hearing loss in the right 
ear.  However, there is no evidence that the Veteran is 
unable to secure or maintain substantially gainful employment 
due to his hearing loss and tinnitus, except his own 
statements.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The evidence shows that in 1983, the Veteran had a benign 
brain tumor, which resulted in deafness in the left ear, and 
at that time, the Veteran reported a history of hearing loss 
over the past 2 to 4 years.  In addition, as recently as 
1986, his hearing loss in the right ear was normal.  This 
documented history is inconsistent with the Veteran's 
statements in connection with his claim for VA benefits, to 
the effect that he had a gradual loss of hearing since 
service, which had, by 2000, become so severe that he could 
not engage in substantially gainful employment.  As such, the 
credibility of the Veteran is called into doubt.  His 
occupational history provided in connection with his VA TDIU 
claim is also at some variance with that provided to SSA.  In 
particular, he states that he began experiencing problems as 
a meat manager, due to hearing loss, whereas the SSA decision 
notes that he worked as a meat manager in the early 1960's, 
but went back to being a meat cutter because the additional 
salary he received was not enough to make up for the 
additional pressure of the job.  Moreover, the evidence of 
record, including the RO hearing transcript and the medical 
records, does not show any significant communication 
problems.   

Thus, there is no evidence in support of the Veteran's 
contention that he is unable to work due solely to his 
service-connected hearing loss and tinnitus, and the 
Veteran's statements, alone, are not sufficiently credible to 
place the evidence in equipoise.  For the reasons stated 
above, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt does not apply, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to a TDIU rating is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


